 



Exhibit 10(aa)

      $                       Date of Grant:                     

DEFERRED PAYMENT CASH AWARD
ANNUAL VESTING
DENBURY RESOURCES INC.
     This grant of a deferred payment cash award (the “Award”) is hereby made by
Denbury Resources Inc. (the “Company”) to ___(the “Employee”) on ___(“Date of
Grant”). Defined terms used herein which are capitalized but not defined in this
Award shall have the meaning assigned to them under the 2004 Omnibus Stock and
Incentive Plan for Denbury Resources Inc.
1. Amount of Award. This Award is in the amount of $___.
2. Vesting of Award. This award will “Vest” and become non-forfeitable with
respect to a specified percentage of the Award on the dates set forth in
(a) through (d) below, and will become 100% Vested on occurrence (if any) of the
earliest of the dates set forth in (e) and (f) below:

  (a)   25% of the Award on the date of the 1st Anniversary of the Date of
Grant;     (b)   25% of the Award on the date of the 2nd Anniversary of the Date
of Grant;     (c)   25% of the Award on the date of the 3rd Anniversary of the
Date of Grant;     (d)   25% of the Award on the date of the 4th Anniversary of
the Date of Grant;     (e)   100% of the Award which have not previously Vested,
on the date of Holder’s death or Disability; and     (f)   100% of the Award
which have not previously Vested, on the date of a Change in Control.

     Vesting of this Award shall not be accelerated upon Holder’s retirement as
an employee of the Company and, without limitation, neither the acceleration of
vesting, if any, which is a general policy in the Company’s Employee Handbook,
or the acceleration of vesting under a provision of the Plan, shall apply to
this Award.
3. Payment of Award. The specified percentage of the Award, net of withholding,
will be paid to the Employee in a single lump sum cash payment within a
reasonable period of time after the corresponding Vesting Date. The Employee
shall have no right to payment of the specified percentage of the Award prior to
its corresponding Vesting Date, and funds for payment of the Award have not been
segregated, and will not be segregated, from the Company’s assets, and this
Award is solely a general unsecured

 



--------------------------------------------------------------------------------



 



obligation of the Company to pay the specified percentage of such Award within a
reasonable period of time following the corresponding Vesting Date. This Award
will not accrue any interest nor will its dollar value appreciate.
4. Termination of Award. If the Employee Separates prior to the date on which
the entire Award is Vested, this Award expires and, other than Employee’s right
to payment of that percentage of the Award that has become Vested on or prior to
the date of Separation, the Employee’s right to receive a payment hereunder is
permanently forfeited on such date of Separation.
5. Withholding. On each Vesting Date (or if not practical then on a date
thereafter which is on or prior to payment of the Award), the minimum amount of
Federal and state income and employment taxes required to withheld by the
Company shall be deducted from the specified percentage of such Award that
becomes Vested, and only the remainder of the specified percentage of such Award
paid to the Employee. The Employee, in his or her sole discretion, may direct
the Company to withhold from the Award any amount in excess of the minimum
withholding, by notifying the Human Resource Department prior to payment of the
Award and completing the appropriate withholding forms.
6. No Transfers Permitted. The rights under this Award are not transferable by
the Employee otherwise than by will or the laws of descent and distribution, and
so long as Employee lives, only Employee or his or her guardian or legal
representative shall have any rights under this Award. In the event of
Employee’s Separation by reason of death, or Employee’s death after the Vesting
Date but before actual payment has been made, the Award will be paid to the
Employee’s Beneficiary within 30 days.
7. No Right To Continued Employment. This Award shall not confer upon the
Employee any right with respect to continuation of employment by the Company,
nor any right to provide services to the Company, nor shall it interfere in any
way with Employee’s right to terminate employment, nor the Company’s right to
terminate Employee’s employment, at any time.
8. Committee Authority. The Award shall be administered by the Committee, which
shall adopt rules and regulations for carrying out the purposes of the Award
and, without limitation, may delegate all of what, in its sole discretion, it
determines to be ministerial duties to the Administrator; provided, further,
that the determinations under, and the interpretations of, any provision of the
Award by the Committee shall, in all cases, be in its sole discretion, and shall
be final and conclusive.
9. Law Governing. WITHOUT LIMITATION, THIS AWARD SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF DELAWARE.
10. Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto. No amendment of the Award may be made except with the written agreement
of both the

 



--------------------------------------------------------------------------------



 



Company and the Employee.
     Dated as of this                      day of                    ,
200                    .

         
 
      DENBURY RESOURCES INC.
 
       
 
  Per:    
 
       
 
      Gareth Roberts, President & CEO
 
       
 
  Per:    
 
       
 
      Phil Rykhoek, Sr. Vice President & CFO

Acknowledgment
     The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Award, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award, and (v) my understanding that, by my signature below, I am agreeing
to be bound by all of the terms and provisions of this Award.
     Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Award) of the Administrator upon any
questions arising under this Award.
     Dated as of this                      day of                     ,
200                    .

     
 
   
 
   
 
 
 
          Employee Name

 